DETAILED ACTION
This action is in response to Applicant’s response dated January 17, 2022.  Claims 1-30 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 5, 6, 13-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Monti, Jr. (U.S. Pat. No. 4,315,114, hereinafter “Monti”) in view of Jung et al. (U.S. Pat. No. 7,411,142, hereinafter “Jung”).
Specifically, regarding Claim 1, Monti discloses a control device (FIG. 1), comprising: a faceplate (12) having a front surface (FIG. 1), rear surface and an opening (24) extending through a thickness of the faceplate (FIG. 2), a button assembly (FIG. 1) that includes: a button (15), and a pair of electrical contacts (82; FIG. 2) disposed on a front surface of a PCB (col. 2, ll. 41-44), but does not disclose the claimed carrier and panel. 
However, Jung discloses a button carrier (230; FIG. 3) that extends laterally outward from an external peripheral surface of the button (FIG. 2), and a button carrier (230; FIG. 3) that extends laterally outward from an external peripheral surface of the button (FIG. 2), and a control panel including: a printed circuit board (PCB; 290, FIG. 2), 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with those of Monti to establish a secure electrical connection between multiple adjacent contacts and associated circuitry upon depression by a device user. 
Regarding Claim 5, the combination of Monti and Jung substantially all of the limitations of the present invention and Monti further discloses that the button assembly further includes a second button adjacent to the button (FIG. 2), but does not disclose the claimed portions.  However, Jung discloses that the button carrier (156) includes a first frame portion (an upper portion or surface of 230 in contact with a bottom portion of 270; FIG. 2) and a second frame portion (a lower portion or surface of 230 in contact with 220; 
Regarding Claim 6, the combination of Monti and Jung discloses substantially all of the limitations of the present invention and Monti further discloses that the faceplate further includes a second opening (e.g., between adjacent portions of upright walls 24; FIG. 2) to receive the second button assembly (15; FIG. 2), the second opening extending through the thickness of the faceplate (FIG. 2) but does not disclose the claimed second button assembly.  However, Jung further discloses a second button assembly (FIG. 2) that includes a second button (15) and a second button carrier (e.g., a second portion of 230 adjacent a second one of 270 different from a first portion of 230 adjacent a first one of 230; FIG. 2) that extends laterally outward from an external peripheral surface of the second button (FIG. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with those of Monti to establish a plurality of input mechanisms to provide a plurality of input options for a device user.
Regarding Claim 13, Jung discloses that the button carrier (230) comprises a resilient material (col. 4, line 6).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with those of Monti to allow flexibility during actuation to establish electrical contact.
Regarding Claim 14, the combination of Monti and Jung discloses substantially all of the limitations of the present invention and Jung further discloses that the button carrier (230) is positioned between the rear surface of the faceplate (it is well known in the art that a faceplate is utilized as a chassis for keyboards, keypads, etc.; see, e.g., the faceplate of FIG. 1 of Monti) and the front surface of the light guide layer (220) such that the front surface of the light guide layer (220) contacts the button carrier (230).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with those of Monti to establish an electrical connection between multiple electrodes within limited spacing.  
Regarding Claim 15, the combination of Monti and Jung discloses substantially all of the limitations of the present invention and Jung further discloses that the force concentrator is disposed in the light dispersion region on the rear surface of the light guide layer (220; FIG. 2), and wherein the control device further comprises a second force concentrator (a second one of 260) disposed in the light dispersion region on the rear surface of the light guide layer (220; FIG. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with those of Monti to establish electrical connections between multiple electrodes within limited spacing.
Regarding Claim 16, the combination of Monti and Jung discloses substantially all of the limitations of the present invention and Jung further discloses the electrical contact aligned with the force concentrator (FIG. 2), wherein the control device further comprises a second electrical contact disposed on the front surface of the PCB (FIG. 2), 
 Regarding Claim 17, the combination of Monti and Jung discloses substantially all of the limitations of the present invention and Jung further discloses that the electrical shorting pad (305; FIG. 2) includes a dome-shaped, electrically conductive, portion (col. 5, ll. 47-48).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with those of Monti o establish an electrical connection between multiple electrodes within limited spacing using a simple and easy to press actuator that provides tactile feedback.  
Claim 22 is directed to a device but includes the same scope of limitations as those of Claim 1 and is rejected for reasons at least similar to those identified above.  It is noted that Jung discloses a first force concentrator (a first or left one of 260 shown in FIG. 2) disposed between the rear surface of the light guide layer (220) and an electrical contact (295; the pair of electrical contacts disclosed by Yoneyama), the first force concentrator positioned in the light dispersion region (an area illuminate by LED 320; FIG. 2), and a second force concentrator (a second or right one of 260 shown in FIG. 2) disposed between the rear surface of the light guide layer and a second electrical contact (295; disposed under the second one of 260), the second force concentrator positioned in the light dispersion region (FIG. 2).

Claims 1, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. Pat. Pub. No. 2010/0108486) in view of Monti. 
Specifically, regarding Claim 1, Yoshida discloses a control device, comprising: a faceplate (20) having a front surface (FIG. 1), rear surface and an opening (20a) extending through a thickness of the faceplate (FIG. 1), a button assembly that includes: a button (4), and a button carrier (18) that extends laterally outward from an external peripheral surface of the button (FIG. 1), the button to be received in the opening (FIG. 1), and a control panel including: a printed circuit board (PCB; 2), the PCB having a front surface and a rear surface (FIG. 2), electrical contact (6) disposed on the front surface of the PCB (FIG. 1), a light guide layer (10) having a front surface, a rear surface, and a light dispersion region (an area between 2 and 18; FIG. 1), the light dispersion region disposed between the button and the front surface of the PCB (FIG. 1), a light-emitting diode (LED; 
Yoshida does not disclose the claimed (i) pair of electrical contacts.  However, Monti discloses a pair of electrical contacts (82).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Monti with those of Yoshida to increase a number  of electrical connections between adjacent contacts and associated wiring while minimizing a PCB sizing.
Regarding Claim 12, the combination of Yoshida and Monti discloses substantially all of the limitations of the present invention and Yoshida further discloses that the button 
However, it would have been obvious to utilize a button that is coplanar with a faceplate to provide improved aesthetics and ease of button selection since Applicant has presented no explanation that this particular configuration of the button is significant or anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing a minimal actuation distance with an increased ease of digit movement prior to selection of a desired button.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 22 is directed to a device but includes the same scope of limitations as those of Claim 1 and is rejected for reasons at least similar to those identified above.  It is noted that Yoshida discloses a first force concentrator (a first or left one of 8 shown in FIG. 1) disposed between the rear surface of the light guide layer (10) and an electrical contact (6; the pair of electrical contacts disclosed by Monti), the first force concentrator positioned in the light dispersion region (FIG. 1), and a second force concentrator (a second or right one of 8 shown in FIG. 1) disposed between the rear surface of the light guide layer and a second electrical contact (6; disposed under the second one of 8), the second force concentrator positioned in the light dispersion region (FIG. 1).

Claims 2-4, 18, 20, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monti and Jung in view of Chen et al. (U.S. Pat. Publ. No. 2011/0272262).
The combination of Monti and Jung discloses substantially all of the limitations of the present invention and Jung further discloses (i) a second LED, the second LED disposed proximate a second side edge of the light dispersion region (FIG. 3), as recited in Claim 2, and (ii) the light guide layer (220) further includes a second light dispersion region and an aperture disposed between the light dispersion region and the second light dispersion region (an area between adjacent portions of 250; FIG. 2), as recited in Claim 4, but does not disclose the claimed opposition. 
However, Chen discloses a second side edge of a light dispersion region transversely opposed to a side edge of the light dispersion region (FIG. 2; edges with 
Regarding Claims 3 and 20, the combination of Monti, Jung, and Chen discloses substantially all of the limitations of the present invention but does not disclose the claimed second strip.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a second reflector strip proximate a second LED to increase optical feedback per each actuator since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 18 is directed to a device but includes the same scope of limitations as those of Claim 2 and is rejected for reasons at least similar to those identified above. 
Claim 21 is directed to a device but includes the same scope of limitations as those of Claim 4 and is rejected for reasons at least similar to those identified above. 
Claim 24 is directed to a device but includes the same scope of limitations as those of Claim 2 and is rejected for reasons at least similar to those identified above. 
Regarding Claim 25, the combination of Monti, Jung, and Chen discloses substantially all of the limitations of the present invention but does not disclose the claimed second strip.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a second reflector strip proximate a second LED to increase optical feedback per each actuator since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monti and Jung in view of Janik et al. (U.S. Pat. No. 6,993,289, hereinafter “Janik”).  
The combination of Monti and Jung discloses substantially all of the limitations of the present invention but does not disclose the claimed screen.  However, Janik discloses 

    PNG
    media_image1.png
    964
    806
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Janik with those of Monti and Jung to provide increased system feedback and control options to a device user. 
Claim 23 is directed to a device but includes the same scope of limitations as those of Claim 7 and is rejected for reasons at least similar to those identified above. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monti and Jung in view of Hein (U.S. Pat. Pub. No. 2009/0058118, hereinafter “Hein”). 
The combination of Monti and Jung discloses substantially all of the limitations of the present invention and Monti further discloses a button body (FIG. 1) but does not disclose the claimed veneer.   
However, Hein discloses that the (i) button includes a veneer (¶ [0015]; FIG. 3), as recited in Claim 8, (ii) button (¶ [0014]) further includes an indicia aligned with the force concentrator (¶¶ [0013], [0019]), as recited in Claim 9, (iii) veneer includes the indicia (FIG. 2A), as recited in Claim 10, and (iv) indicia comprises a translucent indicia such that the at least one light dispersion region backlights the translucent indicia (¶ [0018]), as recited in Claim 11.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hein with those of Monti and Jung to increase a plurality of optical feedback designs provided to a device user. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monti, Jung, and Chen, in view of Janik. 
The combination of Monti, Jung, and Chen, discloses substantially all of the limitations of the present invention but does not disclose the claimed screen.  However, Janik discloses a display screen (DS; Figure 2 reproduced and annotated above), and a window (W1), wherein the faceplate (210) further includes a second opening extending 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Janik with those of Monti, Jung, and Chen to provide increased system feedback and control options to a device user. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monti and Jung in view of Hotelling et al. (U.S. Pat. No. 8,612,856, hereinafter “Hotelling”). 
As discussed above with respect to Claim 1, the combination of Monti and Jung discloses substantially all of the limitations of the present invention but does not disclose the claimed sensor. 
However, Hotelling discloses a sensor (42; FIG. 2) to provide a signal that includes information representative of an environmental parameter associated with an environment external to the housing (46; Abstract, col. 5, ll. 63-66), the sensor exposed to the environment via a notch formed in the housing (42 itself is formed within a notch of housing 46; FIG. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hotelling with those of Monti and Jung to ready a lighting button for use (e.g., via illumination) prior to depression by a device user. 

 Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monti, Jung, and Hotelling in view of Janik.  
The combination of Monti, Jung, and Hotelling discloses substantially all of the limitations of the present invention but does not disclose the claimed screen.  However, Janik discloses a display screen (DS; Figure 2 reproduced and annotated above), and a window (W1), wherein the faceplate (210) further includes a second opening extending through the thickness of the faceplate (220), the second opening to receive the window, the second opening aligned with the display screen (Figure 2).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with those of Monti, Jung, and Hotelling to provide increased system feedback and control options to a device user.  
 
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monti, Jung, and Hotelling in view of Chen.  
The combination of Monti, Jung, and Hotelling discloses substantially all of the limitations of the present invention and Jung further discloses a first LED (320) disposed proximate the side edge of the light dispersion region (FIG. 2) and a second LED disposed proximate a second side edge of the light dispersion region (FIG. 3), but does not disclose the claimed opposition.  However, Chen discloses a second side edge of a light dispersion region transversely opposed to a side edge of the light dispersion region (FIG. 2; edges with opposing LEDs 24 are transversely opposed).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with those of Monti, Jung, and Hotelling to provide illumination at multiple locations and an increased optical feedback.   
Regarding Claim 29, the combination of Monti, Jung, Hotelling, and Chen discloses substantially all of the limitations of the present invention and Jung further discloses a first reflector strip disposed along the side edge of the light dispersion region to reflect at least a portion of light emitted by the first LED into the side edge of the light dispersion region (edge portion 254; FIG. 5) but does not disclose the claimed second strip.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a second reflector strip proximate a second LED to increase optical feedback since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 
Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monti, Jung, and Hotelling, in view of Watanabe (U.S. Pat. No. 7,038,152, hereinafter “Watanabe”).  
The combination of Monti, Jung, and Hotelling, discloses substantially all of the limitations of the present invention but does not disclose the claimed member.  However, Watanabe discloses a button retainer member (103) disposed proximate the rear surface of a PCB (101), wherein the button (101, 102 between adjacent ones of 104) includes one or more posts (104) that extend through the PCB (101) and engage the button retainer member (103). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe with those of Monti, Jung, and Hotelling, to ensure a stable button member providing a precisely located actuator to ensure a reliable point of contact between electrical contacts.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833